Case
Case 1:17-cv-07986-DLC
     1:17-cv-07986-DLC Document
                       Document 71
                                70 Filed
                                   Filed 04/14/20
                                         04/14/20 Page
                                                  Page 1
                                                       1 of
                                                         of 7
                                                            7
Case
Case 1:17-cv-07986-DLC
     1:17-cv-07986-DLC Document
                       Document 71
                                70 Filed
                                   Filed 04/14/20
                                         04/14/20 Page
                                                  Page 2
                                                       2 of
                                                         of 7
                                                            7
Case
Case 1:17-cv-07986-DLC
     1:17-cv-07986-DLC Document
                       Document 71
                                70 Filed
                                   Filed 04/14/20
                                         04/14/20 Page
                                                  Page 3
                                                       3 of
                                                         of 7
                                                            7
Case
Case 1:17-cv-07986-DLC
     1:17-cv-07986-DLC Document
                       Document 71
                                70 Filed
                                   Filed 04/14/20
                                         04/14/20 Page
                                                  Page 4
                                                       4 of
                                                         of 7
                                                            7
Case
Case 1:17-cv-07986-DLC
     1:17-cv-07986-DLC Document
                       Document 71
                                70 Filed
                                   Filed 04/14/20
                                         04/14/20 Page
                                                  Page 5
                                                       5 of
                                                         of 7
                                                            7




                        So ordered.   4.14.2020.
Case
Case 1:17-cv-07986-DLC
     1:17-cv-07986-DLC Document
                       Document 71
                                70 Filed
                                   Filed 04/14/20
                                         04/14/20 Page
                                                  Page 6
                                                       6 of
                                                         of 7
                                                            7
Case
Case 1:17-cv-07986-DLC
     1:17-cv-07986-DLC Document
                       Document 71
                                70 Filed
                                   Filed 04/14/20
                                         04/14/20 Page
                                                  Page 7
                                                       7 of
                                                         of 7
                                                            7
